365 S.W.3d 603 (2012)
Ronald DURHAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73597.
Missouri Court of Appeals, Western District.
April 17, 2012.
Mark Grothoff, Columbia, MO, for Appellant.
*604 Karen Kramer, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Mr. Ronald Durham appeals the denial of a Rule 29.15 post-conviction relief motion. He claims that trial counsel provided ineffective assistance by failing to properly advise him of the constitutional right to testify and failing to object to improper evidence of prior, uncharged misconduct.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).